Exhibit 10.1

AMENDMENT NO. 3 TO STANDSTILL AGREEMENT

This Amendment No. 3 to Standstill Agreement (this “Amendment”) is entered into
as of December 19, 2011 by and among Snyder’s-Lance, Inc., a North Carolina
corporation (the “Company”), Michael A. Warehime (“MAW”) and Patricia A.
Warehime (“PAW”).

WHEREAS, the parties hereto entered into a Standstill Agreement as of July 21,
2010, as amended by Amendment No. 1 to Standstill Agreement, dated as of
September 30, 2010, and Amendment No. 2 to Standstill Agreement, dated as of
September 20, 2011 (as amended, the “Standstill Agreement”), providing for
certain restrictions and limitations on the acquisition and transfer of shares
of common stock of the Company by MAW and PAW and including certain agreements
with respect to the corporate governance of the Company during the term of the
Standstill Agreement;

WHEREAS, the parties have agreed to revise and amend the Standstill Agreement to
permit certain bona fide pledges of MAW/PAW Lance Shares; and

WHEREAS, all terms not defined in this Amendment shall have the meanings
ascribed to them in the Standstill Agreement.

NOW, THEREFORE, intending to be legally bound, each of the parties hereto agrees
as follows:

Section 1. Subsection 2(a)(ii) is deleted in its entirety from the Standstill
Agreement and the following is substituted in lieu thereof:

(ii) Transfer, or enter into any contract, option or other agreement with
respect to, or consent to, a Transfer of, any or all of the MAW/PAW Lance
Shares; provided, that (A) if MAW or PAW is an “affiliate” (as such term is
defined in Rule 144 of the Securities Act (“Rule 144”)) of Lance, such person
that is an “affiliate” shall be permitted to Transfer any of its MAW/PAW Lance
Shares in a Transfer pursuant to Rule 144 or, if MAW or PAW is not an
“affiliate” (as such term is defined in Rule 144) of Lance, then such person
shall be permitted to Transfer any of its MAW/PAW Lance Shares to the same
extent as would be permitted pursuant to Rule 144 if such person was an
“affiliate” of Lance pursuant to Rule 144; (B) each of MAW and PAW may Transfer
the MAW/PAW Lance Shares held by such person to a Family Member of such person
for estate planning purposes, provided that each transferee pursuant to clause
(B) shall agree in writing to be bound by the terms of this Agreement (solely
with respect to the MAW/PAW Lance Shares transferred pursuant to this clause
(B)) upon or prior to the consummation of such Transfer; (C) each of MAW and PAW
may Transfer MAW/PAW Lance Shares held by such person pursuant to Permitted GRAT
Transfers; and (D) each of MAW and PAW may pledge MAW/PAW Lance Shares in bona
fide pledges as collateral for loans, provided that the aggregate amount of
MAW/PAW Lance Shares pledged pursuant to clause (D) shall not exceed 2,500,000
MAW/PAW Lance Shares and, provided, further, that any such MAW/PAW Lance Shares
that are released from such pledges shall again be subject to the terms,
conditions and restrictions of this Agreement.

Section 2. Except as expressly amended in this Amendment, the Standstill
Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lance, MAW and PAW have caused this Amendment to be duly
executed as of the day and year first above written.

 

SNYDER’S-LANCE, INC. By:  

/s/ David V. Singer

Name:   David V. Singer Title:   Chief Executive Officer

/s/ Michael A. Warehime

Michael A. Warehime

/s/ Patricia A. Warehime

Patricia A. Warehime